Title: To George Washington from John Hancock, 13 May 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia May 13th 1776.

I have delivered in Charge to Captn Lenox and Co. four Hundred Thousand Dollars, contained in six Boxes, for the Use of the Troops in New York, and Massachusetts Bay. The particular Disposition of it with Regard to the latter of these Colonies, I cannot at present ascertain. I will therefore lay the Matter before Congress this Day, and inform you by tomorrow’s Post of the Result.
The Secret Committee have been so extremely engaged by a Multiplicity of Business, that they have not yet furnished me with the State of the Powder sent to the Eastward. In a few Days, I expect a Report will be made upon the whole of your Letters under the Consideration of Congress.
The Success of the application to the Committee of Safety of this Colony for Arms, is still unknown, as no Report has been made.
As soon as I have it in my Power, I shall, with the greatest Pleasure, transmit you the Resolutions of Congress upon this and all other Occasions. I have the Honour to be Sir your most obedt & very hble Servt

John Hancock President


The Powder goes forward this morning.

